DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remark
This Office Action is in response to applicant’s amendment filed on July 15, 2022, which has been entered into the file.  
By this amendment, the applicant has amended claims 1 and 8, has canceled claim 4 and has newly added claim 14.  
Claims 1-3, and 5-14 remain pending in this application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the US patent application publication by Miyasaka et al (US 2013/0182327 A1) in view of the US patent application publication by Britten (US 2010/0208346 A1).
Claim 1 has been amended to necessitate the new grounds of rejection.  
Miyasaka et al teaches a diffractive optical element (10) that is comprised of a substrate (311, Figures 1 and 5) and a convexo-concave portion (312 and 313, Figures 1 and 5) formed on one surface of the substrate and having a predetermined diffraction function to incident light, (please see Figure 4).  Miyasaka et al teaches that the convex portion (312) of the diffractive optical element may comprise inorganic material such as SnO2 (refractive index 2.0), Ta2O5 (refractive index 2.16), or TiO2 (refractive index 2.7), (please see paragraph [0128]).  Miyasaka et al also teaches that the concave portion (313) may comprise air (refractive index 1.0).  This means the difference in refractive index in a wavelength band of the incident light between a first medium constituting the convex portion (312) and a second medium constituting concave portion (313) is at least 0.70, wherein the incident light enters from a normal direction of the substrate would be diffracted and an angle range representing spread of the light pattern formed by the diffracted light (41) emerging from the convexo-concave portion defines an emergent angle range, (please see  Figure 4).  Miyasaka et al teaches that the angle range of the diffraction is between 7.5 degree and 90 degrees, (please see paragraph [0123] to [0124]), which means the spread of the light pattern or the range emergent angle range may be at least 60 degrees.  
This reference has met all the limitations of the claims.  It however does not teach explicitly to include an antireflection layer formed between the substrate and the convexo-concave portion.  Britten in the same field of endeavor teaches a diffractive optical element that is comprised of a convexo-concave portion (16, Figure 1) and a substrate (10) with an antireflective coating (AR, 12) formed between the substrate (10) and the convexo-concave portion (16, please see paragraph [0023]).  It would then have been obvious to one skilled in the art to apply the teachings of Britten to modify the diffractive optical element of Miyasaka et al to include an antireflective coating or an antireflection layer formed between the convexo-concave portion and the substrate to reduce or prevent unwanted reflection of incident light at the interfaces.  
Claim 1 has been amended to include the phrase “zeroth order light in the wavelength band of the incident light has a luminous energy of less than 3.0% and the incident light in a wavelength band of at least a part of 780 nm or higher”.  Miyasaka et al teaches that the diffractive optical element eliminates the zero order diffraction light to have a zero or less than 3% diffraction efficiency for the zero order diffraction light, (please see Figure 2(a) and paragraph [0112]).  For diffraction efficiency for the zero order diffracted light to be zero, the luminous energy to be less than 0.5%.  In a different embodiments, Miyasaka et al teaches that the diffractive optical element may have zeroth order light in the wavelength band of at least a part of 780 nm or higher may be less than 3%, (please see Figures 15, 27 and 31).  It would then have been obvious to one skilled in the art to apply different embodiments of Miyasaka et al to make the diffractive optical element has zeroth order luminous energy less than 3% for wavelength band including 780 nm or higher for the benefit of allowing the diffractive optical element to be utilized in the infrared wavelength range.  
With regard to claim 2, Miyasaka et al teaches that the second medium of the concave portion is air and the first medium of the convex portion has refractive index of at least 1.70, (i.e. SnO2 (refractive index 2.0), Ta2O5 (refractive index 2.16), or TiO2 (refractive index 2.7)) in the wavelength band of the incident light, (please see paragraph [0128]).  
With regard to claim 3, Miyasaka et al teaches that the n may have the values of 1.0, 1.16 or 1.7, (with regard to the materials SnO2, Ta2O5, or TiO2).  The values of Sin (out/2), with out/2 being half of the emergent angle range, which is the diffraction angles in the range of 7.5 degrees to 90 degrees, (please see paragraphs [0112] to [0113]), has the values between 0.13 to 1.0.  This means the expression [n/ Sin (out/2)] are 1.0 or greater.  
With regard to claims 5-6, Miyasaka et al teaches that the diffraction angle range is between 7.5 degrees to 90 degrees, which means the emergent angle range is between 15 degrees to 180 degrees.  Miyasaka et al teaches that the diffractive optical element eliminates the zero order diffraction light to have a zero or less than 3% diffraction efficiency for the zero order diffraction light, (please see Figure 2(a) and paragraph [0112]).  For diffraction efficiency for the zero order diffracted light to be zero, the luminous energy to be less than 0.5%.  
With regard to claim 7, Miyasaka et al teaches that the first medium of the convex portion of the convexo-concave portion is an inorganic material, (please see paragraph [0128]).  
With regard to claim 8, Miyasaka et al in light of Britten teaches that the convexo-concave portion is not in contact with the substrate, (i.e. as shown in Figure 1of Britten there is the antireflective coating or antireflection layer interposed between the convexo-concave portion and the substrate).  
With to claim 12, Britten teaches the diffractive optical element has a second antireflective coating (14, Figure 1) on a surface of the substrate opposite from the side provided with the convexo-concave portion.  
With regard to newly added claim 14, in the different embodiments, Miyasaka et al may have the incident light in the wavelength band of at least a part of 850 nm or higher, (please see Figures 15, 27 and 31).  

Claims 9, 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyasaka et al and Britten as applied to claim 1 above, and further in view of US patent application publication by Ono (US 2010/0254008 A1) and US patent issued to Murata et al (PN. 6,574,039).
The diffractive optical element taught by Miyasaka et al in combination with the teachings of Britten as described in claim 1 above has met all the limitations of the claims.  
With regard to claims 9, 10 and 13, Britten teaches that the antireflection layer is comprised of dielectric multilayer film, (please see paragraphs [0025] to [0028]), but it does not teach explicitly that the antireflection layer has a reflectance of at most 0.5% to at least specific polarized light in the wavelength band of the incident light emerging from the element at an angle of ¼ of the emergent angle range to the normal direction of the substrate.  Ono in the same field of endeavor teaches an antireflective layer that has dielectric multilayer structure that has reflectance less than 0.5% for s-polarized light, (please see Figures 11 and 12).  Murata et al in the same field of endeavor also teaches that an antireflective layer that has less than 0.5% reflectance for incident angle in the range from zero degrees to 60 degrees, (please see Figures 1 and 2).  It would then have been obvious to one skilled in the art to modify and design the multilayer dielectric antireflection layer to have the desired reflectance for the desired incident angles.  
With regard to claim 11, Miyasaka et al teaches that the incident light may have a wavelength of 750 nm that is a part from 700 nm to 1,200 nm. These references do not teach explicitly the reflectance of most 1.0% to at least specific polarized light having a wavelength of from 360 to 370 nm which enters the antireflection layer within 20 degrees to the normal direction of the substrate.   Ono in the same field of endeavor teaches an antireflective layer that has dielectric multilayer structure that has reflectance less than 1% for s-polarized light having a wavelength from 360 nm to 370 nm, (please see Figures 11 and 12).  Murata et al in the same field of endeavor also teaches that an antireflective layer that has less than 0.5% reflectance for incident angle in the range from zero degrees to 60 degrees, (please see Figures 1 and 2).  It would then have been obvious to one skilled in the art to modify and design the multilayer dielectric antireflection layer to have the desired reflectance for the desired incident angles.  
Response to Arguments
Applicant's arguments filed July 15, 2022 have been fully considered but they are not persuasive. The newly amended claim and newly added claim have been fully considered and rejected for the reasons stated above.
In response to applicant’s arguments, as shown in Figure 5, Miyasaka et al teaches that the convex portion may comprise materials such as SnO2 (refractive index 2.0), Ta2O5 (refractive index 2.16), or TiO2 (refractive index 2.7), (please see paragraph [0128]).  Miyasaka et al also teaches that the concave portion (Figure 5) may comprise air (refractive index 1.0).  This makes the difference in the refractive indices between the convex portion and concave portion to be greater than 0.7.  Miyasaka et al therefore reads on the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY Y CHANG whose telephone number is (571)272-2309. The examiner can normally be reached M-TH 9:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AUDREY Y. CHANG
Primary Examiner
Art Unit 2872



/AUDREY Y CHANG/            Primary Examiner, Art Unit 2872